A witness for the State was asked, on cross-examination, as to her feelings towards the defendants. She answered that they were not friendly. She was then asked if there was not a bitter feud between her family and the family of defendants. On objection by the State, the question was excluded, and defendants excepted. The last question was relevant and admissible only to lay the foundation on which to base the further question, whether witness was not unfriendly to the defendants. As she had already answered that inquiry direct, the latter question could serve no purpose, and was properly excluded.
No error.